Citation Nr: 0214062	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which, in part, denied service connection for PTSD.  

In his substantive appeal, the veteran raised the additional 
issue of service connection for a psychiatric disorder other 
than PTSD.  This issue has not been developed for appellate 
review and is not inextricably intertwined with the issue on 
appeal.  Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2001) and 67 Fed. Reg. 10330, 10332 (2002) (to be 
codified at 38 C.F.R. 3.304(f)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints, 
findings, or diagnosis of a psychiatric disorder during 
service.  His separation examination in October 1970, shows 
his psychiatric status was normal.  

A copy of the veteran's service Enlisted Qualification Record 
(DA Form 20) shows his primary military occupation specialty 
was 11B40, Infantry Specialist.  The veteran arrived in 
Vietnam on November 6, 1969, and was assigned to C Company, 
4th Battalion, 9th Infantry, 25th Infantry Division with 
principal duties as a Team Leader.  He was transferred to 
Headquarters & Headquarters Company (HHC) of the same 
Battalion and assigned as an ammo specialist in April 1970, 
and to HHC, 2nd Brigade, of the same Division as a light 
truck driver in June 1970.  The veteran departed Vietnam on 
October 23, 1970.  The veteran was not authorized to wear the 
Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

A claim for service connection for PTSD was received from the 
veteran in September 1998.  

VA medical records associated with the claims file in October 
1998 show that the veteran was seen for psychiatric problems 
on several occasions beginning in September 1985.  At that 
time, the veteran reported that he was a Vietnam combat 
veteran and was incarcerated recently for 60 days for 
criminal mischief while in an altered (dissociative) mental 
state.  There was no psychiatric history or any history of 
drug or alcohol abuse.  The veteran denied having any 
flashbacks, nightmares, or insomnia.  The report noted that 
the veteran was in the process of a very stressful divorce.  
He had poor eye contact and was vague.  He was logical and 
coherent, and there was no gross cognitive impairment.  He 
was mildly anxious but otherwise, euthymic, and there was no 
evidence of delusions or hallucinations.  The veteran 
minimized any stress of Vietnam and described feelings of 
unreality and depersonalization.  The veteran reported 
amnesia for much of the details of his "psychosis."  The 
veteran reported that he had been having headaches prior to 
his initial hospitalization.  The impression included rule 
out PTSD, drug toxic psychosis, and atypical psychosis.  

Subsequent progress notes in September and October 1985, show 
that the veteran was doing well and trying to "solve the 
mystery of his recent dissociative episode."  The veteran 
failed to report for an appointment in November 1985 and was 
not seen again by VA until March 1993.  Progress notes at 
that time show that the veteran had experienced a psychotic 
episode similar to the one in 1985.  He was hospitalized at a 
private institution in January 1993 and treated with Lithium 
for what appeared to be a delusional psychotic reaction.  
Other than the two episodes, the veteran reported that he had 
no history of any other psychiatric problems.  The veteran 
reported that he thought stress may have caused his episodes.  

In September 1998, the veteran was referred for evaluation 
and admission to a VA facility after becoming combative with 
police and exhibiting a confused mental state.  The diagnosis 
was psychotic disorder, not otherwise specified (provisional 
dissociative disorder vs. fugue state).  

In December 1998, the veteran was provided a PTSD 
Questionnaire and asked to provide specific information, 
including the dates, places, and the names of any witnesses 
or casualties involved in the events in service that he 
believed led to his claimed psychiatric problems.  The 
veteran reported that he saw many combat missions and that 
his company took many casualties.  The veteran did not 
elaborate or provide any specific details.  He reported that 
he was first treated for psychiatric problems at a private 
facility in 1985, but indicated that those records were not 
available.  The veteran reported that he was first treated by 
VA in January 1986, and that he was treated on two other 
occasions by VA in 1993 and 1998.  The veteran stated that 
when he was diagnosed with PTSD when he was admitted to a VA 
hospital in September 1998.  

On VA psychiatric examination in December 1998, the veteran 
reported that when he was in Vietnam, he saw people being 
killed around him and that there were a number of incidents 
that he thought about approximately once a week.  He said 
that at first, he was depressed about the war but not so much 
now.  When he was pressed about details of combat, the 
veteran resorted to generalization and stated, "people were 
just getting killed around me."  The veteran discussed the 
psychiatric problems he had beginning in 1985 to the present, 
but stated that he could not recall details of his bizarre 
behaviors.  On mental status examination, the veteran denied 
any overt psychosis, delusions, or hallucinations.  He 
admitted to inappropriate behaviors but had no clue as to why 
he did those things or what prompted it other than stress of 
obtaining a job.  He denied suicidal or homicidal ideations, 
and he was well oriented.  His long- and short-term memory 
was good, and he denied any obsessions, compulsions, 
depression, or anxiety.  He denied any impulse control and 
said that he got eight hours of sleep, routinely.  

The examiner stated that the veteran did not meet the 
criteria for PTSD in either DSM-III or DSM-IV.  The veteran 
denied all symptoms of PTSD throughout the examination.  The 
examiner commented that the veteran's blunted affect and 
guarded demeanor as well as his denial of symptoms 
contradicted his poor functioning level both occupationally 
and socially.  The examiner opined that it was likely that 
the veteran had an underlying psychotic process which he was 
able to contain as long as he remained isolated and did not 
attempt to work.  The examiner indicated that psychological 
testing was not deemed necessary.  The diagnosis was 
psychotic disorder, not otherwise specified (NOS).  

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was advised of the 
type of evidence needed to establish entitlement and of the 
evidence that had already been obtained.  Additionally, in 
his notice of disagreement received in January 2000, the 
veteran stated that he had no additional evidence to submit 
in support of his claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, No. 
99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 2001)(citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)(The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In adjudicating a claim for 
service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2002); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  67 Fed. Reg. 10330, 10332 (2002) (to be codified at 38 
C.F.R. 3.304(f) (effective from March 7, 2002).  

Analysis

In his substantive appeal, the veteran asserted that while he 
was not directly exposed to the conventional list of combat 
stressors, he was definitely exposed to severe "culture 
shock" in his duties with the U.S. Army Pacification Program 
in which he delivered vitally needed health care services and 
medical supplies to residents of remote Vietnam villages.  
The veteran asserts that he was "shocked and emotionally 
devastated" by the primitive conditions in which these 
people lived, and believes that he now suffers from PTSD as a 
result of his exposure to the primitive living conditions 
encountered by the people he was trying to help.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

As indicated above, the first element required to establish 
service connection is a diagnosis of PTSD.  The veteran was 
seen by VA on numerous occasions during the pendency of this 
appeal and was afforded a VA psychiatric examination in 
December 1998 for the specific purpose of determined the 
nature of his psychiatric complaints.  After a comprehensive 
examination, in which the veteran reported that he served in 
combat in Vietnam, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD under 
either DSM-III or DSM-IV.  The examiner noted that the 
veteran was vague in his descriptions of his experiences in 
Vietnam that he claimed caused his psychiatric problems.  
Moreover, the veteran denied having any of the manifestations 
or symptoms of PTSD.  

As to the veteran's assertions that he served in combat in 
Vietnam, there is no evidence of record that verifies that he 
was exposed to situations involving combat with the enemy nor 
was he awarded any medals for valor.  Since the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
veteran's official service records do not verify any alleged 
combat, and the veteran has not provided any detailed 
information which could be used to attempt verification of 
any alleged stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990).  

In light of the above, the Board finds that service 
connection for PTSD is not warranted as the veteran does not 
have a medical diagnosis of PTSD, and thus service connection 
is precluded.  38 C.F.R. § 3.304).  Accordingly, service 
connection is for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

